DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 Claims 3-5, 9, 11, 16, 21-24, and 26-29 have been cancelled.  Claims 1, 30, and 33 have been amended.  
	Claims 1, 2, 6-8, 10, 12-15, 17-20, 25, and 30-33 are pending and under examination.

Specification
2.	The claim listing is objected to because, although claims 26-29 have been cancelled, they are not identified as cancelled.  Appropriate correction is required.



Claim Objections
3.	Claim 6 objected to because of the recitation “said lipidoid”.  Appropriate correction to “said cationic lipidoid” is required.

Double Patenting
4.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 2, 6-8, 10, 12-15, 17-20, 25, and 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-10, 12, 14, and 16-18 of copending Application No. 14/901,467 (reference application), in view of each Diwan et al. (Indian J. Orthop., November 2013, 47: 1-8; of record), Li et al. (J. Biomed. Mater. Res., Part A, 2020, 95A: 973-981), and Kormann et al. (Nature Biotechnol., 2011, p. 1-5).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass a method of mRNA delivery by using the same composition comprising the lipidoid set forth by formula IV.  Although the application do not specifically recite therapy, the application specification defines that the delivery method is practiced with modified mRNA for therapeutic purposes (see p. 42, first full paragraph; p. 44, last paragraph; p. 60).  The application specification defines that the lipidoid is C12-(2-3-2) (i.e., as recited in the instant claim 30) formulated with DOPE, cholesterol, and DMOE-PEG2000 in a ratio of 8:6:5:1 (p. 75, Production Example IV; p. 92), that the method could be practiced in vivo or ex vivo with stem cells for regenerative medicine (p. 45-46), and that delivery can take place by using a matrix (p. 59, last paragraph).  It is noted that the ratio of 8:6:5:1 is similar but not identical to ratio recited in the instant claim 33.  However, it is noted that there is no evidence of unexpected results associated with the recited ratio.  Absent evidence of unexpected results, one of skill in the art would have found obvious to use routine experimentation and vary the component ratio with the intent of optimizing the composition for therapeutic activity.  The application claims do not specifically teach treating a bone disease by using an mRNA encoding BMP-7.  Diwan et al. teach that in vivo BMP-7 administration via a collagen-comprising matrix could be ex vivo therapy by using bone marrow MSCs genetically modified to express BMP-7 (see Li et al., Abstract, p. 974, column 2, first full paragraph).  Modifying the application claims by using ex vivo therapy with bone marrow MSCs expressing BMP-7 would have been obvious to one of skill in the art to achieve the predictable result of treating fractures in patients.  Although neither the application claims not the application specification discloses that the mRNA modifications are 5-methylcytosine and 2-thioruidine, Kormann et al. teach that mRNA gene therapy is hampered by its high immunogenicity and that replacing 25% of cytidines with 5-methylcytosine and 25% of uridines with 2-thioruidine decreases the activation of the immune system and increases mRNA stability, allowing for enhanced expression (Abstract; p. 1).  Based on these teachings, one of skill in the art would have found obvious to modify the application claims by using an mRNA comprising 25% 5-methylcytosines and 25% 2-thioruidines with the reasonable expectation that doing so would enhance the therapeutic effect.  Thus, the instant claims and the application claims are obvious variants.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 2, 6-8, 10, 12-15, 17-20, 25, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of compounds set forth by formula (IV), and the claim also recites the specific species of lipidoid obtained from AEPD and 1,2-epoxydodecane which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 2, 6-8, 10, 12-15, 17-20, 25, and 31-33 are rejected for being dependent from the rejected claim 1 and also for failing to further clarify the basis of the rejection.


Claims 8, 10, and 19 recite the limitation "said patient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112(d)
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Specifically, claim 1 recites an RNA which encodes a BMP, i.e., an mRNA which is necessarily single-stranded.  By reciting that the RNA is single-stranded, claim 25 fails to further limit the subject matter of the parent claim 1.



Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 2, 6, 7, 10, 14, 15, 19, 25, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (WO 14/028487, priority date 8/13/2012), in view of each Ou et al. (Biomaterials, 2009, 30: 5804-5814), Dong et al. (Proc. Natl. Acad. Sci USA. 10 February 2014, 111: 3955-3960), and Diwan et al. (Indian J. Orthop., November 2013, 47: 1-8).
	Anderson et al. teach a composition comprising a complex between RNA such as a therapeutic mRNA (i.e., single stranded as recited in claim 25) and a protonated lipidoid (claim 6), wherein the lipidoid is obtained by reacting alkylamines with acrylates.  2000 (i.e., DMPE-PEG2000), and DOPE, wherein the nanoparticles could be used to deliver the therapeutic mRNA to cells.  The lipidoid is set forth by the formula Ia:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In formula Ia, R is H or -CH2-CH2-CO-O-RB with B being C10-C14 alkyl; RA is branched or unbranched C1-C6 alkyl; “n” and “m” are 0, 1, or 2 (claims 1, 31, and 32) (Abstract; [0005]; [0013]; [0049]; [0054]-[0056]; [0058]; [0161]-[0162]; [0172]; [0176]; [0181]; [0183]; [0184]; it is noted that RB is the equivalent of the instant R7, while RA is the equivalent of the instant R3/R4).  Since Anderson et al. teach that the nanoparticles could be used to deliver nucleic acids to cells, using the nanoparticles to deliver a therapeutic mRNA to a subject in need of therapy would have been obvious to one of skill in the art (claim 1).  
In one embodiment (see [0146]), the lipidoid set forth by formula Ia is obtained by reacting amine 503 (an alkylated N,N’-bis(2-aminoethyl)-1,3-propanediamine; AEPD) with acrylates:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
    

Lipidoids 503O13 and 503O14, encompassed by the formula above, are among the few lipidoids providing for much better transfection efficiency as compared to remaining lipidoids ([0146]; [0215], see especially Table 1).  Thus, one of skill in the art would have found obvious to specifically select these few lipidoids (including lipidoids 503O13 and 503O14) for further improvement.  Since Anderson et al. teach that lipidoid 503O13 is the most efficient lipidoid ([0040]; [0238]; Fig. 7b), one of skill in the art would have found obvious to focus on this lipidoid.
In lipidoid 503O13, at least two Rs are -CH2-CH2-CO-O-RB, wherein RB is C13 ([0146]).  Thus, Anderson et al. teach a pharmaceutical composition comprising mRNA and a lipidoid having the structure of instant formula IV wherein “a” is 1, “b” is 2, “p” is 1, and both “n” and “m” are 1 (claim 1); the only difference is that R3/R4 are C1-C2 alkyl, not H or C4-C19 alkyl as instantly claimed.  However, since Anderson et al. teach that R3/R4 could be C1-C6 alkyl (see above), one of skill in the art would have found obvious to use a C4-C6 alkyl as R3/R4 to achieve the predictable result of obtaining a lipidoid suitable for mRNA delivery.  Furthermore, Ou et al. teach that non-alkylated AEPD could be used to synthesize carriers for nucleic acid delivery (Abstract; p. 5806, Scheme 1; p. 5810; p. 5911, Fig. 5).  One of skill in the art would have found obvious to modify the composition of Anderson et al. by replacing the alkylated AEPD with non-

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

By using AEPD to obtain the lipidoid of Anderson et al., one of skill in the art would have obtained a lipidoid set forth by the instant Formula IV, wherein R1, R2, R5, and R6 are -CH2-CH2-CO-O-RB (with RB being C10-C14 alkyl), wherein R3/R4 are H, wherein  “n and “m” are both 1, and wherein “a” and “b” are 1 and 2, respectively (claim 1).
Anderson et al. and Ou et al. teach reacting AEPD with the acrylate O13 and not with 1,2-epoxydodecane (claims 1 and 30).  However, using 1,2-epoxydodecane to introduce lipid tails was practiced in the prior art, wherein introducing lipid tails via epoxydodecane results in more potent transfection agents compared those having lipid tails introduced via acrylates (Dong et al., see p. 3956; p. 3957, Fig. 2).   Modifying the teachings of Anderson et al. and Ou et al. by replacing the acrylate with epoxydodecane would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in a composition with enhanced therapeutic properties.  It is noted that claim 30 recites a product by process lipidoid.  Patentability for product by process claims is based on the product itself.  MPEP 2113 [R-1 states that “If the product is the same as or obvious from a product of the prior art, the claims are unpatentable even though the prior product was made by a different process.”   
With respect to claim 33, no evidence has been presented that the selection of the claimed ratio was other than routine or that the results should be considered (see MPEP 2144.05 II).  Anderson et al. teach optimizing the nanoparticles with respect to the ratio between the components ([00229]) and thus, one of skill in the art would have found obvious to use routine experimentation and vary the component ratios with the intent of optimizing the composition for mRNA delivery.
Although Anderson et al., Ou et al., and Dong et al. teach therapeutic mRNA delivery, they do not specifically teach in vivo treating a bone disease or disorder by delivering an mRNA encoding BMP-7 incorporated into a collagen-comprising matrix (claims 1, 2, 7, 14, and 15).  However, doing so is suggested by the prior art.  For example, Diwan et al. teach that implanting a collagen-comprising matrix comprising BMP-7 to a bone fracture site accelerates the healing of the fracture (Abstract; paragraph bridging p. 1 and 2; p. 5).  Based on these teachings, one of skill in the art would have found obvious to formulate the lipidoid nanoparticles with an mRNA encoding BMP-7 (i.e., forming a complex between the mRNA and the lipidoid; claim 6), incorporate the nanoparticles into a collagen-comprising matrix, and further administer the resultant composition to a bone fracture site in a subject (claims 10 and 19) to achieve the predictable result of treating the fracture in this subject.
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

13.	Claims 1, 2, 6, 7, 8, 10, 12-14, 15, 18, 19, 25, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. taken with each Ou et al., Dong .
The teachings of Anderson et al., Ou et al., Dong et al., and Diwan et al. are applied as above for claims 1, 2, 6, 7, 10, 14, 15, 19, 25, and 30-33.  Anderson et al., Ou et al., Dong et al., and Diwan et al. do not teach ex vivo therapy with genetically engineered MSCs (claims 8, 12, 13, and 18).  However, the prior art teaches that BMP-7 could be administered via ex vivo therapy by using bone marrow MSCs genetically modified to express BMP-7 (see Li et al., Abstract, p. 974, column 2, first full paragraph).  Modifying the method of Anderson et al., Ou et al., Dong et al., and Diwan et al. by using ex vivo therapy with bone marrow MSCs expressing BMP-7 would have been obvious to one of skill in the art to achieve the predictable result of treating the fracture in the patient.
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

14.	Claims 1, 2, 6, 7, 10, 14, 15, 17, 19, 25, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. taken with each Ou et al., Dong et al., and Diwan et al., in further view of Schrier et al. (AAPS PharmsciTech 2001, 2: 1-8; of record).
The teachings of Anderson et al., Ou et al., Dong et al., and Diwan et al. are applied as above for claims 1, 2, 6, 7, 10, 14, 15, 19, 25, and 30-33.  Anderson et al., Ou et al., Dong et al., and Diwan et al. do not teach a vacuum-dried matrix (claim 17).  Schrier et al. teach a composition comprising BMP/PLGA microparticles distributed in a 
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.
 
15.	Claims 1, 2, 6, 7, 10, 14, 15, 19, 20, 25, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. taken with each Ou et al., Dong et al., and Diwan et al., in further view of Kormann et al. (Nature Biotechnol., 2011, p. 1-5).
The teachings of Anderson et al., Ou et al., Dong et al., and Diwan et al. are applied as above for claims 1, 2, 6, 7, 10, 14, 15, 19, 25, and 30-33.  Anderson et al., Ou et al., Dong et al., and Diwan et al. do not teach that the mRNA is chemically-modified (claim 20).  Kormann et al. teach that mRNA gene therapy is hampered by its high immunogenicity and that replacing 25% of cytidines with 5-methylcytosine and 25% of uridines with 2-thioruidine decreases the activation of the immune system and increases mRNA stability, allowing for enhanced expression (Abstract; p. 1).  Based on these teachings, one of skill in the art would have found obvious to modify the method of Anderson et al., Ou et al., Dong et al., and Diwan et al. by using an mRNA 
Thus, the claimed invention was prima facie obvious at the effective filing date of the invention.

Response to Arguments
16.	The arguments addressing the references individually are not found persuasive because none of the reference has to teach each and every claim limitation.

	Although the applicant argues that Anderson, Ou, and Diwan do not teach C12-(2-3-2), it is noted that the rejection has been modified to include Dong, who provides the motivation to modify the teachings of Anderson, Ou, and Diwan such as to arrive at the claimed C12-(2-3-2) lipidoid. 

	The applicant argues that Anderson provides a list of alternative lipidoid structure from which a selection would be required.
This is not found persuasive.  As set forth in the rejection above, Anderson specifically points to O13-(2-3-2) and thus, one of skill in the art would have found obvious to select O13-(2-3-2) for delivering the BMP-encoding mRNA.  

With respect to the argument that using C12-(2-3-2) results in increased bone regeneration, it is noted that Anderson already teaches the lipidoid having the O13-(2-3-2), which mediates enhanced transfection.  Furthermore, that replacing O13 with an 
 
The argument that Li, Schrier, and Kormann fail to cure the deficiencies of Anderson, Ou, and Diwan is not found persuasive because there is no deficiency to be cured in the combined teachings of Anderson, Ou, and Diwan.

The applicant argues that there is no motivation provided in the cited references to modify the teachings of Anderson, Ou, and Diwan with Dong’s teachings to obtain a composition for treating a bone disease.
This is not found persuasive.  The composition for treating a bone disease is already taught by Anderson, Ou, and Diwan.  Dong was cited for teaching that using C12 instead of acrylate results in enhanced transfection efficiency.  Based on Dong, one of skill in the art would have reasonably concluded that using C12 would improve transfection regardless of the nucleic acid to be delivered.  Based on Dong, one of skill in the art would have reasonably expected that replacing the acrylate with C12 would result in improved mRNA delivery.  There is no evidence to the contrary of record.

17.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633